UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6446


JAMES DEVON PENN,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY DEPARTMENT OF CORRECTIONS, the
Prince George’s County Government; TYRONE PARKER, Corporal;
JERMAINE GORDON, Sergeant; SIDNEY LAMAR, Corporal; DERRICK
GARNETT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02121-PJM)


Submitted:   January 7, 2011                 Decided:   February 1, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Devon Penn, Appellant Pro Se. Peggie Nichole McWhorter,
PRINCE GEORGE’S COUNTY OFFICE OF LAW, Upper Marlboro, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Devon Penn appeals the district court’s order

granting summary judgment for the Appellees on Penn’s 42 U.S.C.

§ 1983 (2006) complaint.    We have reviewed the record and find

no   reversible   error.   Accordingly,   we    affirm   the   district

court’s order.    Penn v. Prince George’s County Dep’t of Corr.,

No. 8:08-cv-02121-PJM (D. Md. Feb. 23, 2010).       We also deny the

Appellees’ motion to dismiss the appeal and deny Penn’s motion

for transcripts at government expense.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                  2